        Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 1 of 15




 1   Michelle R. Saavedra
     Dennis P. McLaughlin
 2   Principal Assistant City Attorneys for
     Michael G. Rankin
     CITY ATTORNEY
 3   P.O. Box 27210
     Tucson, AZ 85726-7210
 4   Telephone: (520) 791-4221
     Fax: (520) 791-4188
 5   Michelle.Saavedra@tucsonaz.gov
     State Bar No. 25728
     Dennis.McLaughlin@tucsonaz.gov
 6   State Bar No. 09197
     Attorneys for Defendant City of Tucson
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                      FOR THE DISTRICT OF ARIZONA
10
     Louis Taylor, a single man,                                     4:15-CV-00152
11
                        Plaintiff,                       DEFENDANT CITY OF TUCSON’S
12                                                       ANSWER TO PLAINTIFF’S THIRD
13   vs.                                                    AMENDED COMPLAINT

14   Pima County, a body politic; The City of                (Honorable Rosemary Marquez)
     Tucson, a body politic,
15

16                      Defendants.
17            Defendant City of Tucson, through counsel undersigned, and for its Answer to
18   Plaintiff’s Third Amended Complaint (“TAC”), admits, denies, and affirmatively alleges
19   as follows:
20                              ALLEGATIONS COMMON TO ALL COUNTS
21            1.        Paragraph 1 of the TAC does not allege facts against the City, and therefore
22   no response is required. To the extent a response is required, the City denies the
23   allegations.
24            2.        Paragraph 2 of the TAC calls for a legal conclusion, and therefore no
25   response is required. To the extent a response is required, the City denies the allegations.
26            3.        The City denies the allegations contained in Paragraph 3 of this section of
27   the TAC.
28
                                                  1
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 2 of 15




 1          4.     Upon information and belief, the City admits the allegations contained in
 2   Paragraph 4 of this section of the TAC.
 3          5.     The City admits Mr. Taylor is of African-American descent, but denies the
 4   remaining allegations contained in Paragraph 5 of this section of the TAC. The City
 5   affirmatively alleges there was probable cause to arrest Mr. Taylor for the crimes he was
 6   ultimately charged with and convicted and that Mr. Taylor is barred from any claim for
 7   wrongful arrest, investigation or interrogation.
 8          6.     The City is without knowledge or information sufficient to form a belief as
 9   to the truth of the material allegations contained in Paragraph 6 of this section of the TAC
10   and therefore denies same. The City alleges there was probable cause to arrest Mr. Taylor
11   for the crimes he was ultimately charged with and convicted and that Mr. Taylor is barred
12   from any claim for wrongful arrest, investigation or interrogation.
13          7.     The City denies the material allegations contained in Paragraph 7 of this
14   section of the TAC and affirmatively alleges that Mr. Taylor is barred from any claim for
15   wrongful arrest, investigation or interrogation.
16          8.     The City is without knowledge or information sufficient to form a belief as
17   to the truth of the material allegations contained in Paragraph 8 of this section of the TAC
18   and therefore denies same and affirmatively alleges that Mr. Taylor is barred from any
19   claim for wrongful arrest, investigation or interrogation.
20          9.     The City denies it violated Mr. Taylor’s constitutional rights as alleged in
21   Paragraph 9 of this section of the TAC. The City alleges Mr. Taylor cannot challenge the
22   officers’ interrogation because doing so would challenge his outstanding 2013 convictions.
23          10.    The City is without knowledge or information sufficient to form a belief as
24   to the truth of the material allegations contained in Paragraph 10 of this section of the TAC
25   and therefore denies same.
26          11.    The allegations contained in Paragraph 11 of this section of the TAC pertain
27   to Defendant Pima County; therefore, no response from this answering defendant is
28   necessary.
                                               2
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 3 of 15




 1          12.    The allegations contained in Paragraph 12 of this section of the TAC pertain
 2   to Defendant Pima County; therefore, no response from this answering defendant is
 3   necessary.
 4          13.    The City is without knowledge or information sufficient to form a belief as
 5   to the truth of the material allegations contained in Paragraph 13 of this section of the TAC
 6   and therefore denies same. The City alleges it was not involved in the decision on what
 7   crimes to charge against Mr. Taylor and that there was probable cause to arrest Mr. Taylor
 8   for the crimes he was ultimately charged with and convicted.
 9          14.    The City denies that the Tucson Fire Department (“TFD”) and the Tucson
10   Police Department (“TPD”) worked with the Pima County Attorney’s Office in the
11   prosecution of Mr. Taylor.
12          15.    The City admits the material allegations contained in Paragraph 15 of this
13   section of the TAC.
14          16.    As it pertains to this answering defendant, the City denies the material
15   allegations contained in Paragraph 16 of this section of the TAC.
16          17.    The allegations contained in Paragraph 17 of this section of the TAC pertain
17   to Defendant Pima County; therefore, no response from this answering defendant is
18   necessary.
19          18.    The allegations contained in Paragraph 18 of this section of the TAC pertain
20   to Defendant Pima County; therefore, no response from this answering defendant is
21   necessary.
22          19.    The allegations contained in Paragraph 19 of this section of the TAC pertain
23   to Defendant Pima County; therefore, no response from this answering defendant is
24   necessary.
25          20.    The allegations contained in Paragraph 20 of this section of the TAC pertain
26   to Defendant Pima County; therefore, no response from this answering defendant is
27   necessary.
28
                                              3
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 4 of 15




 1          21.    The allegations contained in Paragraph 21 of this section of the TAC pertain
 2   to Defendant Pima County; therefore, no response from this answering defendant is
 3   necessary.
 4          22.    The allegations contained in Paragraph 22 of this section of the TAC pertain
 5   to Defendant Pima County; therefore, no response from this answering defendant is
 6   necessary.
 7          23.    As it pertains to this answering defendant, the City is without knowledge or
 8   information sufficient to form a belief as to the truth of the material allegations contained
 9   in Paragraph 23 of this section of the TAC and therefore, denies same.
10          24.    The allegations contained in Paragraph 24 of this section of the TAC pertain
11   to Defendant Pima County; therefore, no response from this answering defendant is
12   necessary.
13          25.    As it pertains to this answering defendant, the City is without knowledge or
14   information sufficient to form a belief as to the truth of the material allegations contained
15   in Paragraph 25 of this section of the TAC and therefore denies same. The City
16   affirmatively alleges that it had no involvement or obligation in the decisions on how to
17   conduct the trial.
18          26.    The City is without knowledge or information sufficient to form a belief as
19   to the truth of the material allegations contained in Paragraph 26 of this section of the TAC
20   and therefore denies same.
21          27.    The City is without knowledge or information sufficient to form a belief as
22   to the truth of the material allegations contained in Paragraph 27 of this section of the TAC
23   and therefore denies same.
24          28.    As it pertains to this answering defendant, the City is without knowledge or
25   information sufficient to form a belief as to the truth of the material allegations contained
26   in Paragraph 28 of this section of the TAC and therefore denies same. The City alleges it
27   was not the prosecuting agency in Mr. Taylor’s trial. The City affirmatively alleges that it
28   had no involvement or obligation in the decisions on how to conduct the trial.
                                              4
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 5 of 15




 1          29.     As it pertains to this answering defendant, the City is without knowledge or
 2   information sufficient to form a belief as to the truth of the material allegations contained
 3   in Paragraph 29 of this section of the TAC and therefore denies same. The City alleges it
 4   was not the prosecuting agency in Mr. Taylor’s trial. The City denies that it hired any
 5   expert and affirmatively alleges that it had no involvement or obligation in the decisions on
 6   how to conduct the trial.
 7          30.     As it pertains to this answering defendant, the City is without knowledge or
 8   information sufficient to form a belief as to the truth of the material allegations contained
 9   in Paragraph 30 of this section of the TAC and therefore denies same. The City
10   affirmatively alleges that it had no involvement or obligation in the decisions on how to
11   conduct the trial.
12          31.     As it pertains to this answering defendant, the City denies the material
13   allegations contained in Paragraph 31 of this section of the TAC.
14          32.     As it pertains to this answering defendant, the City denies the material
15   allegations contained in Paragraph 32 of this section of the TAC, and alleges the officers
16   had probable cause to arrest Mr. Taylor for the crimes he was ultimately charged with and
17   convicted. The City further alleges that it was not the prosecuting agency for Mr. Taylor’s
18   crimes and Mr. Taylor cannot challenge his arrest, charging, or convictions for the 28
19   counts of felony murder because it would be a challenge to his outstanding 2013
20   convictions.
21          33.     The City denies the material allegations contained in Paragraph 33 of this
22   section of the TAC.
23          34.     The City denies the material allegations contained in Paragraph 34 of this
24   section of the TAC.
25          35.     The City admits the allegations contained in Paragraph 35 of this section of
26   the TAC.
27

28
                                              5
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 6 of 15




 1          36.      Paragraph 36 of the TAC does not allege facts against the City, and therefore
 2   no response is required. To the extent a response is required, the City denies the allegations
 3   and alleges the Petition speaks for itself.
 4          37.      Paragraph 37 of the TAC does not allege facts against the City, and therefore
 5   no response is required. To the extent a response is required, the City denies the
 6   allegations, and, as to the second sentence specifically, not only denies that “Declaratory
 7   Judgment invalidating Taylor’s 2013 convictions is warranted and appropriate,” but also
 8   denies that such a declaratory judgment may even be pursued by Plaintiff in this § 1983
 9   action, for all the reasons already presented by Defendants in prior filings in this case (Dkt.
10   107; Dkt. 108; Dkt. 129; Dkt. 130; Dkt. 177; Dkt. 180; Dkt. 186; Dkt. 194), all
11   incorporated by this reference.
12          38.      Paragraph 38 of the TAC does not allege facts against the City, and therefore
13   no response is required. To the extent a response is required, the City denies the allegations
14   and states only that, based upon information and belief, the Pima County Attorney’s Office
15   offered, and Mr. Taylor accepted, a plea agreement, the contents of which, and the
16   transcribed proceedings surrounding which, speak for themselves.
17          39.      Paragraph 39 of the TAC does not allege facts against the City, and therefore
18   no response is required. To the extent a response is required, the City states only that,
19   based upon information and belief, on April 2, 2013, Plaintiff Taylor’s 1972 convictions
20   were vacated.
21          40.      Paragraph 40 of the TAC does not allege facts against the City, and therefore
22   no response is required. To the extent a response is required, the City states only that,
23   based upon information and belief, on April 2, 2013, Plaintiff Taylor pled “no contest” to
24   the charges, as alleged in Paragraph 40 of this section of the TAC.
25          41.      Paragraph 41 of the TAC does not allege facts against the City, and therefore
26   no response is required. To the extent a response is required, the City states only that,
27   based upon information and belief, Mr. Taylor was released from prison on April 2, 2013,
28   after he pled “no contest” to 28 felony murder charges. He was sentenced to time-served
                                                   6
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 7 of 15




 1   for the 42 years he already spent in prison. The City alleges there was no finding that his
 2   1972 convictions were unconstitutional, and Mr. Taylor is not entitled to compensatory
 3   damages for the 42 years he served in prison.
 4          42.    Paragraph 42 of this section of the TAC is a legal conclusion and the Court
 5   has limited Mr. Taylor’s claims to those that pertain to the conduct of the trial and that do
 6   not undermine the convictions. No further response from this answering defendant is
 7   necessary.
 8          43.    Paragraph 43 of this section of the TAC is a legal conclusion and the Court
 9   has ruled that allegations regarding acts by City personnel in the arrest and interrogation of
10   Mr. Taylor are barred by the statute of limitations and by Arizona’s notice of claim statute,
11   A.R.S. § 12-821.01. No further response from this answering defendant is necessary.
12          The City denies all allegations not expressly admitted above.
13                                          COUNT ONE
14       (42 U.S.C.A. §1983 – Defendant City of Tucson; Custom of Impermissible Racial
15                                         Discrimination)
16          44.    The City re-alleges and incorporates all its Answers set forth in previous
17   Paragraphs as though fully set forth herein.
18          45.    Paragraph 45 of this section of the TAC is a legal conclusion. The City
19   denies that there is any policy or custom that caused any deprivation of a civil right. No
20   further response from this answering defendant is necessary.
21          46.    Paragraph 46 of this section of the TAC is a legal conclusion. No response
22   from this answering defendant is necessary.
23          47.    The City denies the material allegations contained in Paragraph 47 of this
24   section of the TAC.
25          48.    The City is without knowledge or information sufficient to form a belief as
26   to the truth of the material allegations contained in Paragraph 48 of this section of the TAC
27   and therefore denies same.
28
                                               7
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 8 of 15




 1          49.    The City is without knowledge or information sufficient to form a belief as
 2   to the truth of the material allegations contained in Paragraph 49 of this section of the TAC
 3   and therefore denies same.
 4          50.    The City is without knowledge or information sufficient to form a belief as
 5   to the truth of the material allegations contained in Paragraph 50 of this section of the TAC
 6   and therefore denies same.
 7          51.    The City is without knowledge or information sufficient to form a belief as
 8   to the truth of the material allegations contained in Paragraph 51 of this section of the TAC
 9   and therefore denies same.
10          52.    The City is without knowledge or information sufficient to form a belief as
11   to the truth of the material allegations contained in Paragraph 52 of this section of the TAC
12   and therefore denies same.
13          53.    The City is without knowledge or information sufficient to form a belief as
14   to the truth of the material allegations contained in Paragraph 53 of this section of the TAC
15   and therefore denies same.
16          54.    The City is without knowledge or information sufficient to form a belief as
17   to the truth of the material allegations contained in Paragraph 54 of this section of the TAC
18   and therefore denies same.
19          55.    As it pertains to this answering defendant, the City is without knowledge or
20   information sufficient to form a belief as to the truth of the material allegations contained
21   in Paragraph 55 of this section of the TAC and therefore denies same.
22          56.    The City is without knowledge or information sufficient to form a belief as
23   to the truth of the material allegations contained in Paragraph 56 of this section of the TAC
24   and therefore denies same.
25          57.    The City denies the material allegations contained in Paragraph 57 of this
26   section of the TAC. The City further alleges that there is no nexus between these
27   allegations and the conduct of the Mr. Taylor’s trial and that acts relating to an individual
28   trial cannot constitute a policy or custom.
                                               8
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 9 of 15




 1          58.      The City denies the material allegations contained in Paragraph 58 of this
 2   section of the TAC.
 3          59.      The City denies the material allegations contained in Paragraph 59 of this
 4   section of the TAC.
 5          60.      The City denies the material allegations contained in Paragraph 60 of this
 6   section of the TAC. The City alleges Mr. Taylor cannot seek compensatory damages for
 7   the 42 years he served in prison because it would challenge his outstanding 2013
 8   convictions and is barred by the statute of limitations, and by Arizona’s notice of claim
 9   statute, A.R.S. § 12-821.01, from seeking any damages for alleged unconstitutional acts in
10   the investigation, interrogation and arrest of Mr. Taylor.
11          61.      The City denies the material allegations contained in Paragraph 61 of this
12   section of the TAC and alleges that this answering defendant did not violate Mr. Taylor’s
13   constitutional rights.
14          The City denies all allegations not expressly admitted above.
15                                          COUNT TWO
16        (42 U.S.C.A. §1983 – Defendant Pima County; Custom of Impermissible Racial
17                                          Discrimination)
18          62-71.            The City need not respond to Paragraphs 62-71 of the TAC since
19   Count Two applies to Pima County, not the City.
20          The City denies any allegations pertaining to the City which are not expressly
21   admitted.
22                                         COUNT THREE
23           (42 U.S.C.A. §1983 – Defendant Pima County; Failure to Train/Supervise)
24          72-78.            The City need not respond to Paragraphs 72-78 of the TAC since
25   Count Three applies to Pima County, not the City.
26          The City denies any allegations pertaining to the City which are not expressly
27   admitted.
28
                                               9
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 10 of 15




 1                                          COUNT FOUR
 2      (42 U.S.C.A. §1983 – Defendant Pima County; Custom of Deliberate Indifference to
 3                                      Prosecutorial Misconduct)
 4          79-86.            The City need not respond to Paragraphs 79-86 of the TAC since
 5   Count Four applies to Pima County, not the City.
 6          The City denies any allegations pertaining to the City which are not expressly
 7   admitted.
 8                                           COUNT FIVE
 9     (Civil Conspiracy - 42 U.S.C.A. §1983, Defendants Pima County and City of Tucson)
10          87.      The City re-alleges and incorporates all its Answers set forth in previous
11   Paragraphs as though fully set forth herein.
12          88.      Paragraph 88 of this section of the TAC is a legal conclusion. No response is
13   necessary from this answering defendant. The City denies that it violated Mr. Taylor’s
14   constitutional rights.
15          89.      The City denies the material allegations contained in Paragraph 89 of this
16   section of the TAC.
17          90.      The City denies the material allegations contained in Paragraph 90 of this
18   section of the TAC.
19          91.      The City denies the material allegations contained in Paragraph 91 of this
20   section of the TAC.
21          92.      The City denies the material allegations contained in Paragraph 92 of this
22   section of the TAC.
23          93.      The City denies the material allegations contained in Paragraph 93 of this
24   section of the TAC.
25          94.      The City denies the material allegations contained in Paragraph 94 of this
26   section of the TAC.
27

28
                                               10
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 11 of 15




 1          95.    The allegations contained in Paragraph 95 of this section of the TAC pertain
 2   to Defendant Pima County; therefore, no response from this answering defendant is
 3   necessary.
 4          96.    The allegations contained in Paragraph 96 of this section of the TAC pertain
 5   to Defendant Pima County; therefore, no response from this answering defendant is
 6   necessary.
 7          97.    As to the allegations contained in Paragraph 97 of this section of the TAC,
 8   the City admits only that the “Truesdail Report” did not find evidence of certain
 9   accelerants, and denies the remainder of the allegations.
10          98.    As to the allegations contained in Paragraph 98 of this section of the TAC,
11   the City admits only that at least one employee of the TFD knew that the “Truesdail
12   Report” found no evidence of certain accelerants and that the Court Appointed Defense
13   Attorney was aware of the report prior to Mr. Taylor’s trial, and denies the remainder of
14   the allegations.
15          99.    Paragraph 99 of this section of the TAC contains legal conclusions and no
16   response from this answering defendant is necessary. The City had no involvement or
17   obligation in Pima County Attorney’s Office trial disclosures and therefore denies the
18   further allegations in this Paragraph.
19          100.   As it pertains to this answering defendant, the City denies the material
20   allegations contained in Paragraph 100 of this section of the TAC.
21          101.   The City denies the allegations contained in Paragraph 101 of this section of
22   the TAC. The City further affirmatively alleges that even if the allegations are true, they
23   fail to establish any policy or custom that is necessary for City liability.
24          102.   As it pertains to this answering defendant, the City is without knowledge or
25   information sufficient to form a belief as to the truth of the material allegations contained
26   in Paragraph 102 of this section of the TAC and therefore denies same.
27

28
                                               11
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 12 of 15




 1          103.   The City is without knowledge or information sufficient to form a belief as
 2   to the truth of the material allegations contained in Paragraph 103 of this section of the
 3   TAC and therefore denies same.
 4          104.   The City is without knowledge or information sufficient to form a belief as
 5   to the truth of the material allegations contained in Paragraph 104 of this section of the
 6   TAC and therefore denies same.
 7          105.   As it pertains to this answering defendant, the City is without knowledge or
 8   information sufficient to form a belief as to the truth of the material allegations contained
 9   in Paragraph 105 of this section of the TAC and therefore denies same.
10          106.   The allegations contained in Paragraph 106 of this section of the TAC
11   pertain to Defendant Pima County; therefore, no response from this answering defendant is
12   necessary.
13          107.   The allegations contained in Paragraph 107 of this section of the TAC
14   pertain to Defendant Pima County; therefore, no response from this answering defendant is
15   necessary.
16          108.   Paragraph 108 of this section of the TAC contains legal conclusions and no
17   response from this answering defendant is necessary.
18          109.   The City denies the material allegations contained in Paragraph 109 of this
19   section of the TAC and alleges Mr. Taylor is barred from challenging his arrest, charges,
20   and convictions for 28 felony murder charges because of his outstanding 2013 convictions.
21   The City further alleges he cannot claim compensatory damages for the 42 years he served
22   in prison.
23          The City denies all allegations not expressly admitted above.
24                                          COUNT SIX
25          (Negligent and Grossly Negligent Investigation - Defendant City of Tucson)
26          110-113.      The City need not respond to Paragraphs 110-113 of the TAC since
27   Count Six has been dismissed with prejudice by the Court’s Order dated June 4, 2021
28   (Dkt. 227, filed June 7, 2021).
                                              12
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 13 of 15




 1                                        COUNT SEVEN
 2                          (Wrongful Arrest - Defendant City of Tucson)
 3          114-118.      The City need not respond to Paragraphs 114-118 of the TAC since
 4   Count Seven has been dismissed with prejudice by the Court’s Order dated June 4, 2021
 5   (Dkt. 227, filed June 7, 2021).
 6          The City denies all allegations not expressly admitted as to Counts One through
 7   Five above.
 8                                     GENERAL DENIAL
 9          The City denies any and all allegations not specifically admitted in this Answer.
10                                  AFFIRMATIVE DEFENSES
11          The City asserts the following affirmative defenses:
12          1.     Alleges Mr. Taylor’s TAC fails to state a claim upon which relief can be
13   granted.
14          2.     Alleges Defendant City of Tucson may be entitled to some form of immunity
15   from suit whether qualified immunity, absolute immunity, or other immunity with respect
16   to actions taken or not taken or decisions made with respect to Mr. Taylor and that all
17   actions taken or not taken by the City with respect to Mr. Taylor were constitutional,
18   reasonable, lawful, necessary, and proper under the circumstances related to the matters
19   alleged in Mr. Taylor’s TAC.
20          3.     Alleges that the City did not violate any constitutional, common law,
21   statutory, or other right to the Mr. Taylor, and therefore allege that Mr. Taylor was not
22   damaged in any way by the City. The City further alleges there was no policy or custom
23   which deprived Mr. Taylor of any rights, that there is no nexus between the Mr. Taylor’s
24   allegations of racial bias and the acts of individual City officers and that any
25   unconstitutional acts by individual City employees do not constitute a policy or custom.
26          4.     Mr. Taylor’s alleged damages, if any, were caused by the acts, omissions,
27   unlawful conduct, or unreasonable conduct of Mr. Taylor.
28
                                             13
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 14 of 15




 1            5.    The City alleges that any claims that are not barred by Heck v. Humphrey,
 2   512 U.S. 477 (1994) are barred by the applicable statute of limitations and by Arizona’s
 3   notice of claim statute, A.R.S. § 12-821.01.
 4            6.    The City alleges Mr. Taylor is not entitled to compensatory damages for the
 5   42 years he served in prison, which was credited to him as “time served” in his 2013 plea
 6   agreement for which he has 28 felony murder convictions still outstanding.
 7            7.    Additional facts may be revealed by future discovery which support
 8   affirmative defenses available the City, but which are presently unknown to them.
 9   Accordingly, the City hereby alleges all of the affirmative defenses available pursuant to
10   Federal Rules of Civil Procedure, Rules 8 and 12; A.R.S. § 12-820, et seq., § 12-821, et
11   seq., and any further defenses raised by discovery, as if such defenses were set forth
12   specifically herein. The City reserves the right to amend this Answer to plead such
13   affirmative defenses with specificity should any be discovered.
14            WHEREFORE, having fully answered Mr. Taylor’s TAC, the City requests that the
15   Court:
16            A.    Dismiss Mr. Taylor’s TAC for failure to state a claim for which relief may
17   be granted;
18            B.    Determine that Mr. Taylor take nothing by same;
19            C.    Deny Mr. Taylor any declaratory or injunctive relief;
20            D.    Award the City its costs of litigation, including a reasonable attorney’s fee;
21            E.    Grant such other and further relief as the Court deems just and proper.
22            DATED June 21, 2021.
23
                                                MICHAEL G. RANKIN,
24                                              City Attorney
25                                              By:    /s/ Dennis P. McLaughlin
26                                                     Michelle R. Saavedra
                                                       Dennis P. McLaughlin
27                                                     Principal Assistant City Attorney
28
                                               14
       Case 4:15-cv-00152-RM Document 239 Filed 06/21/21 Page 15 of 15




 1                              CERTIFICATE OF SERVICE

 2         I hereby certify that on June 21, 2021, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants.
 4
     John P. Leader
 5   The Leader Law Firm, P.C.
 6
     405 West Cool Drive, Suite 107
     Tucson, Arizona 85704
 7         Attorney for Plaintiff
 8   Stanley G. Feldman
 9   Peter T. Limperis
     Timothy P. Stackhouse
10   Miller, Pitt, Feldman & McAnally, PC
     One South Church Avenue, Suite 900
11
     Tucson, Arizona 85701-1620
12          Co-Counsel for Plaintiff
13   Daniel P. Struck
14   Nicholas D. Acedo
     Jacob B. Lee
15   Struck Love Bojanowski & Acedo, PLC
     3100 West Ray Road, Suite 300
16
     Chandler, Arizona 85226
17          Attorneys for Defendant Pima County
18   By: /s/ E. Acosta/bys
19

20

21

22

23

24

25

26

27

28
                                            15
